Citation Nr: 1418795	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  98-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) due to the deceased Veteran's blindness secondary to bilateral occipital lobe infarcts, under the provisions of 38 C.F.R. § 3.312.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in November 1997.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to February 1946.  He died in November 1997.  The appellant is his surviving spouse.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from June 1998 and January 2000 decisions of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In November 1998, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Board notes that the Veterans Law Judge (VLJ) who held the November 1998 hearing is no longer employed by the Board. By an October 2010 letter, the appellant and her attorney were notified of this fact, and were offered an opportunity to testify at a new hearing before a different VLJ.  The appellant's attorney responded in October 2010, noting that the appellate wished to withdraw her request for a BVA hearing.  Indeed, the letter specified that the appellant "does not wish to participate in a hearing of any kind and respectfully requests that [her] appeal be adjudicated as soon as possible."  

In June 2000, the Board denied the appellant's claims, and the appellant filed a motion for reconsideration of the Board decision.  The motion was denied by the Vice Chairman of the Board.  The appellant then appealed the June 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, in an order dated in March 2001, vacated the Board's June 2000 decision and remanded the case to the Board for adjudication pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)].  In December 2001, the Board remanded the case for further procedural and evidentiary development.

The Board denied the appellant's claims again in a June 2004 decision.  The appellant thereafter appealed the June 2004 Board decision to the Court.  In May 2007, the Court issued a Memorandum Decision that vacated the Board's June 2004 decision and remanded the case for action consistent with its decision.  Judgment was entered in June 2007, and the case was returned to the Board.  The Board remanded the case in April 2009, and it was returned to the Board in September 2009. 

The Board remanded the appellant's claims two more times, in January 2010 and November 2010 for additional evidentiary development.  In February 2012, the Board issued a decision that denied the claims of entitlement to DIC due to the deceased Veteran's blindness secondary to occipital lobe infarcts, under the provisions of 38 C.F.R. § 3.312, and entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, based on VA treatment in November 1997.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the November 1998 hearing.  In order to remedy any such potential error, the Board sent the appellant a letter notifying him of an opportunity to receive a new hearing and/or decision from the Board.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the appellant responded that she wished to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.

The Board notes that in February 2012, on the same day the Board's decision was issued, the appellant's attorney filed a request to obtain a copy of the claims file.  The request was forwarded to the RO for completion.  The record reflects that a copy of the Veteran's claims folder was mailed to the appellant's attorney in June 2012.  

The Board has reviewed the Veteran's Virtual VA file and finds there are no additional relevant records contained therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 1997.  His death certificate lists his cause of death as ventricular fibrillation due to an acute myocardial infarction.

2.  At the time of the his death, the Veteran was receiving compensation from VA under 38 U.S.C.A. § 1151 for blindness secondary to bilateral occipital lobe infarcts, rated 100 percent disabling effective October 11, 1994.  He was also service-connected for superficial scars of the left buttock and leg, rated noncompensably (zero percent) disabling effective September 11, 1947. 

3.  The evidence of record is against a finding that the Veteran's blindness due to bilateral occipital lobe infarcts caused his death, or contributed materially or substantially to his cause of death. 

4.  Cardiovascular-renal disease was not shown in service, within one year after discharge from service, or indeed until many years thereafter, and has not been shown to be related in any way to such service or any incident therein. 

5.  The evidence of record is against a finding that the Veteran's death was proximately caused by VA hospital treatment.


CONCLUSIONS OF LAW

1.  The Veteran's blindness due to bilateral occipital lobe infarcts did not cause, or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2013).

2.  The Veteran's fatal cardiovascular disease was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  The criteria required for DIC benefits pursuant to 38 U.S.C.A. § 1151 due to VA hospital treatment are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board remanded the appellant's claims three times, in April 2009, January 2010 and November 2010. 

In April 2009, the Board instructed the agency of original jurisdiction (AOJ) to provide the appellant with updated notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), with the Court's decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), and with Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding effective date provisions.  The Board also instructed the AOJ to obtain a medical opinion from a VA cardiologist as to the etiology of the Veteran's cause of death.  The AOJ was then to readjudicate the appellant's claims.

The RO sent the appellant VCAA compliant notice, to include notice as required by Hupp and Dingess in a May 26, 2009 letter.  The RO obtained a VA medical opinion from a cardiologist in July 2009 that is substantially responsive to the Board's April 2009 inquiries, and as discussed below, is more than adequate to adjudicate the appellant's claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required].  This opinion is associated with the Veteran's claims folder.  The RO readjudicated the appellant's claims in an August 2009 SSOC.

In January 2010, the Board remanded the appellant's claims so that evidence could be associated with the claims folder demonstrating that the above-referenced July 2009 VA medical opinion was in fact drafted by a cardiologist.  If the examiner was not a cardiologist, a new medical opinion was to be obtained.  The AOJ was then to readjudicate the appellant's claims.

In August 2010, the RO confirmed that the July 2009 VA examiner was indeed a cardiologist via correspondence with the Veterans Benefits Administration's (VBA) Chicago offices.  As such, there was no need for the RO to obtain another VA medical opinion.  Unfortunately however, the RO neglected to readjudicate the appellant's claims in a SSOC before returning the claims folder to the Board.

In this connection, the Board remanded the appellant's claim a third time in November 2010 to ensure compliance with its prior remand instructions.  The RO accordingly readjudicated the appellant's claims in a November 2011 SSOC.

Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time," or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Court has also held that in the context of a claim for cause of death benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In the case at hand, the record reflects that the originating agency provided the appellant with the notice pertinent to her cause of death claim and her § 1151 claim as required under the VCAA, Hupp and Dingess, by letters mailed in March 2002 and May 2009.  To the extent that the appellant may not have been provided with complete notice until after the initial adjudication, the Board finds that there is no prejudice to her in proceeding with the issuance of final decisions.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the appellant's claims in a November 2011 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time. 

The Board adds that a reasonable person could be expected to understand the particular requirements for substantiating a DIC claim either under the provisions of 38 C.F.R. § 3.312 and/or 38 U.S.C.A. § 1151, including all the requirements of Hupp and Dingess, based on the explanations contained notice letters, ratings decisions, statements of the case, Board decisions and Court Memorandum decisions issued to the appellant addressing these claims over the past decade.  She is represented by an able attorney, who has corresponded frequently with VA as to the merits of the appellant's claims.  See Overton, 20 Vet. App. at 438 [holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error"].  Accordingly, the Board concludes that any failure to provide VCAA compliant notice was indeed harmless, as the appellant has actual knowledge of what is required to substantiate her claims.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, post-service VA and private treatment records, his hospital records from the time of his death, recent Internet printouts, and the appellant's lay statements of argument have been obtained.  Neither the appellant nor her attorney has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the appellant's claims.  The Board is also unaware of any such outstanding evidence. 

Additionally, as the Board will discuss in detail in its analysis below, VA has obtained a July 2009 VA medical opinion addressing the circumstances and etiology of the Veteran's cause of death.  The opinion report reflects that the examiner reviewed the Veteran's claims file, the Board's previous remand instructions, and the Veteran's entire medical record, and rendered an appropriate opinion consistent with the remainder of the evidence of record, to include two prior VA medical opinions obtained in August 2003 and January 2004.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering decisions in the instant appeal. See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board recognizes the appellant's attorney's assertion that the July 2009 VA examiner's opinion is inadequate because it fails to address whether informed consent had been obtained "prior to the procedure that resulted in the [V]eteran's death."  See the August 25, 2009 letter from the appellant's attorney, page 2.  As will be discussed in greater detail below, the evidence of record does not demonstrate that the Veteran's death was proximately caused by VA treatment, as the appellant's attorney so suggests.  As such, whether the Veteran or the appellant provided informed consent prior to VA's administration of that treatment is of no consequence in this case. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues were insignificant and nonprejudicial to the appellant.

The appellant has been accorded ample opportunity to present evidence and argument in support of her appeal.  See 38 C.F.R. § 3.103 (2013).  She has retained the services of an attorney, and has offered personal testimony before the Board at a November 1998 hearing.  When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The VLJ also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the type of evidence that was needed to substantiate the claim was addressed and the appellant was asked if there was any outstanding evidence to support her claim.  Moreover, the VLJ inquired about additional evidence which may be submitted to support the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Accordingly, the Board will address the issues on appeal.

Factual Background

The Veteran's service medical records include no complaint, finding or diagnosis related to hypertension or heart disability.  The report of the Veteran's February 1946 separation examination shows he had a history of a shell fragment wound of the left buttock and posterior surface of the left leg that occurred in Okinawa in April 1945 and for which he received the Purple Heart Medal.  At the examination, the physician noted well-healed scars with no symptoms.  In a rating decision dated in December 1947, the RO granted service connection for superficial wound scars of the left buttock and left leg and assigned a noncompensable rating. 

A VA hospital summary shows that the Veteran was hospitalized in June 1994 with the intention of undergoing resection of an abdominal aortic aneurysm.  However, relative to the Veteran's chronic renal insufficiency it was decided to undertake an angiogram of the bilateral renal arteries to determine whether bypass of the renal arteries during the aneurysm resection was warranted.  The Veteran was transferred to the angiogram suite and while on the angiogram table had an acute onset of decreased vision.  It was noted that the Veteran had a history of a cerebrovascular accident in 1993 in the left occipital area, which left him with a right homonymous hemianopia.  During the remainder of the June 1994 hospitalization, it was concluded by the ophthalmology service that the Veteran had bilateral homonymous hemianopia with essential band of vision remaining which was likely due to new right occipital infarct.  As a result, the Veteran met the criteria for legal blindness.  The final diagnoses reported in the June 1994 hospital summary were abdominal aortic aneurysm, chronic renal insufficiency, new onset right occipital infarct, rheumatoid arthritis, hypertension, coronary artery disease and adjustment disorder. 

In a rating decision dated in February 1996, the RO granted compensation benefits to the Veteran for blindness secondary to bilateral occipital lobe infarcts under the provisions of 38 U.S.C.A. § 1151, and assigned a 100 percent rating effective from the date of the Veteran's claim in October 1994. 

A VA hospital summary shows that the Veteran was hospitalized in March 1997 with the chief complaint of chronic cough with shortness of breath for one month.  Chest x-ray showed cardiomegaly.  An echocardiogram showed moderate to severe left ventricular dysfunction, moderate mitral regurgitation and an apical clot in the left ventricle.  The diagnosis was newly diagnosed congestive heart failure, and secondary diagnoses were end stage renal disease secondary to interstitial disease, rheumatoid arthritis and abdominal aortic aneurysm. 

VA hospital records show that the Veteran was hospitalized in late October 1997 with complaints of right lower quadrant pain with right flank pain.  During that hospitalization, an echocardiogram showed resolution of the left ventricular clot; left ventricular ejection fractions were 35 percent and 42 percent.  During the course of the hospitalization, the Veteran's right lower quadrant abdominal pain improved substantially. 

The Veteran was readmitted to the VA hospital in early November 1997 with the chief complaint of shortness of breath for the past 1 to 2 days.  An electrocardiogram showed changes in comparison with an electrocardiogram from the last six months, and a chest x-ray showed pulmonary congestion, which was new when compared to a prior x-ray.  A cardiology consult was obtained, and the Veteran adamantly refused cardiac catheterization, after many discussions, because of his prior angiogram that had resulted in his blindness.  After four days there was resolution of his electrocardiogram.  The principal diagnosis was non-Q-wave myocardial infarction.  Secondary diagnoses were end-stage renal disease on hemodialysis, hypertension and history of congestive heart failure. 

In an outpatient progress note dated in mid-November 1997, a VA Renal Fellow commented that he had seen the Veteran in hemodialysis and that he had reported episodes of shortness of breath in the early morning hours.  The physician noted that the Veteran was status post recent non-Q-wave myocardial infarction.  He said that he had discussed with the Veteran the risks of non-Q-wave myocardial infarction progressing to Q-wave myocardial infarction without intervention.  The physician stated that the Veteran remained adamantly against cardiac catheterization.  The physician stated that he explained both the risks of proceeding with the work-up and not proceeding.  He stated that the Veteran understood the increased risks of emergent therapy versus that under controlled conditions.  The physician stated that he told the Veteran to go to the emergency room if symptoms persisted or worsened. 

In late November 1997, the Veteran was again admitted to the VA hospital secondary to dyspnea and vague chest discomfort.  Chest x-ray demonstrated bilateral pulmonary congestion and left pleural effusion consistent with congestive heart failure.  The Veteran underwent hemodialysis with improvement.  The following morning the Veteran developed substernal chest pain and decreased heart rate with secondary Type II atrioventricular block and tertiary atrioventricular block. An electrocardiogram showed acute inferior wall myocardial infarction.  The Renal Service and Coronary Care Unit Service discussed the importance of the Veteran receiving coronary catheterization in light of his symptoms.  Hospital notes show that the Veteran was hesitant regarding the cardiac catheterization because of having gone blind after a prior angiogram.  Hospital notes and the hospital summary indicate that the Veteran and his wife eventually agreed with the plan for catheterization, and the Veteran's wife signed a consent form for the cardiac catheterization. 

During the cardiac catheterization the Veteran underwent percutaneous transluminal coronary angioplasty to the right coronary artery.  There was resolution of chest pain and restoration of sinus rhythm temporarily.  An intra-aortic balloon pump was not placed due the Veteran's severe agitation and attempts to sit up.  Cardiovascular surgery was consulted regarding emergent coronary artery bypass grafting, but they refused due to the Veteran's overall medical condition.  After the catheterization, the Veteran complained of severe right leg pain.  He was unable to wiggle the toes on his right foot and was able to move the right foot very minimally.  Right posterior tibial and dorsalis pulses were absent.  There was also mottling from the abdomen/flank down the right leg.  A peripheral vascular specialist was called regarding possible embolization of the right leg.  Approximately an hour later the Veteran went into ventricular fibrillation arrest, which was witnessed by a dialysis nurse who was in the process of setting up dialysis for the Veteran.  Aggressive advanced cardiac life support measures were unsuccessful, and the Veteran died. 

The medical certificate of death lists ventricular fibrillation due to acute myocardial infarction as the cause of the Veteran's death. 

At the November 1998 videoconference hearing, the appellant testified that she felt the Veteran's death should be service connected because she was the 24-hour-a-day caregiver, which included taking him to 314 dialysis treatments and taking him to 106 doctor visits at the hospital during the 3 1/2 years from the onset of his blindness from the VA angiogram in 1994 to his death in 1997.  She testified that the Veteran's heart problem started in March 1997 and that for weeks and weeks after that the VA doctors kept telling the Veteran to get an angiogram.  She also testified that the doctors knew the problems there had been with the first angiogram.  She testified that the Veteran kept saying no because the first one blinded him and he was afraid.  The appellant testified that on the day of the Veteran's death in November 1997 she was called to the hospital.  She was told that the Veteran was in a very critical condition and that the angiogram was the only thing that they could do to help him.  She testified that the Veteran could not sign the consent and that she signed to have the angiogram done.  She testified that no one explained the hazards or risks of the procedure. She said that no one said anything except sign this paper.  She said she signed as they were wheeling the Veteran out of the room to do the procedure.  The appellant said it was her contention that the angiogram and angioplasty caused the Veteran's infarction because he was in perfect condition when he was wheeled out of the room. 

Entitlement to DIC due to the deceased Veteran's blindness due to bilateral occipital lobe infarcts, under the provisions of 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including cardiovascular-renal disease, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2013). 

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 [setting forth criteria for establishing service connection].  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection [or in this case, compensation under the provisions of 38 U.S.C.A. § 1151 ] had been established at the time of death, or for which service connection should have been established. Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

A.  Entitlement to DIC

The appellant contends that she should be awarded DIC based on the deceased Veteran's blindness due to bilateral occipital lobe infarcts as the cause of the Veteran's death.  She has argued that the blindness and the associated extreme trauma could have caused the Veteran's heart condition and contributed to his dialysis. 

As noted above, the Veteran's death certificate reflects that he died of ventricular fibrillation due to acute myocardial infarction in November 1997.  No other contributing conditions are listed. 

At the time of his death in 1997, the Veteran was service-connected only for superficial scars of the left buttock and leg, rated noncompensably (zero percent) disabling effective September 11, 1947.  The Veteran's medical records and his death certificate do not refer to these scars in discussing the Veteran's death, and neither the appellant nor her attorney has contended that such disability was in any way related to the Veteran's death.  As such, the Board will focus its analysis on the relationship, if any, of the Veteran's fatal heart attack to his blindness due to bilateral occipital lobe infarcts. 

The Board initially notes that the Veteran was not service-connected for any form of cardiovascular-renal disease during his life.  A review of the evidence does not suggest that cardiovascular-renal disease was present in service or within the one year presumptive period after service [i.e., by February 1947].  The medical evidence of record also shows no association between the Veteran's honorable service in the 1940s and his subsequent development of a heart condition decades later in life.  Indeed, the appellant and her attorney make no such assertions.  Rather, as noted above, the appellant asserts that the Veteran's fatal heart condition was caused at least in part by blindness due to bilateral occipital lobe infarcts, for which VA compensation was awarded in February 1996 under the provisions of 38 U.S.C.A. § 1151.  Indeed, DIC benefits may be awarded to the appellant under 38 C.F.R. § 3.312 if the evidence demonstrates that such disability caused or contributed to the Veteran's cause of death. 

Crucially however, the appellant has not submitted any competent medical evidence that suggests that the Veteran's heart disease or any other of the severe ailments that existed at the time of death, including history of congestive heart failure, hypertension, and end-stage renal disease [assuming they were either principal or contributory causes of death] were either caused or aggravated by the Veteran's blindness or trauma associated with blindness due to bilateral occipital lobe infarcts. 

Significantly, the medical evidence that is of record is against the appellant's cause of death claim.  Indeed, after reviewing the Veteran's entire claims file, the Board's prior remand, and the Veteran's medical history, Dr. C., a VA cardiologist, concluded in July 2009 that "[t]here is no evidence that the June 1994 bilateral occipital lobe infarcts and resultant blindness caused or contributed to the [V]eteran's death . . . ."  In the September 2009 VA examination report, the examiner stated that such disability was not the "immediate or underlying cause" of the Veteran' death, and there was no etiological relationship between his actual cause of death and his blindness.  

Dr. C's opinion is supported by the other medical evidence record, to include a prior medical opinion from Dr. M.F., who similarly noted in August 2003 that "[t]here is no medical reason to think that the patient's bilateral occipital infarcts caused or contributed to the Veteran's death" or were "inherently related to the principal cause of death," nor did they "contribute substantially or materially to aid or lend assistance to the [V]eteran's death."  Although it is unclear whether Dr. M.F. reviewed the Veteran's claims folder in its entirety, as Dr. C. did, or whether Dr. M.F. is even a cardiologist, it is clear that Dr. M.F. was familiar with the circumstances of the Veteran's death and the onset of his blindness approximately three years earlier in rendering his opinion.  The Board has no reason to believe that Dr. M.F. is not qualified to provide competent medical evidence as defined by 38 C.F.R. § 3.159(a)(1), and neither the appellant nor her attorney has provided evidence to the contrary.  The Board recognizes that Dr. M.F.'s opinion should be afforded less probative weight than Dr. C.'s opinion, but insofar as both medical professionals reached the same conclusions, and in light of the fact that both opinions are unopposed by any other medical opinion of record, the Board finds both opinions to be relevant and responsive to the question at issue. 

There are multiple volumes of medical files included in the Veteran's claims folder describing the onset of the Veteran's blindness in 1994, and subsequent treatment of the Veteran from that point to the day he died in 1997.  Not one articulates a positive association between such disability and the cause of the Veteran's death.  The appellant has been accorded ample opportunity to furnish medical and other evidence in support of her cause of death claim, and against the above-described conclusions of the VA examiners; she has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits]. 

In so far as the appellant herself has associated the Veteran's cause of death with his blindness due to bilateral occipital lobe infarcts, the Board recognizes that she is indeed competent to describe observable symptomatology and the sequences of certain events, but she is not competent to medically associate the Veteran's blindness to his fatal cardiovascular problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Such medical associations must be made by persons with medical expertise, and as such, cannot be ascertained through lay observation alone.  The appellant has not been shown to possess the requisite medical training or credentials needed to link the Veteran's cause of death with his blindness and/or occipital infarcts.

The Board accordingly finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death under 38 C.F.R. § 3.312.  Consequently, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      
B.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable. 38 U.S.C.A. § 1151(a) (West 2002).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2013).

In determining whether additional disability exists, the Board will compare a veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based with his physical condition subsequent thereto. With regard to medical or surgical treatment, a veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1),(2) (2013).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2013).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).

The appellant argues that DIC benefits should be awarded in this case under the provisions of 38 U.S.C.A. § 1151.  In essence, she asserts that the VA provided negligent treatment in November 1997 by administering an angiogram and angioplasty without her or the Veteran's informed consent, that resulted in the Veteran's fatal myocardial infarction. 

Before the matters of negligence, informed consent, or foreseeability are discussed in this case, the Board must first determine whether the evidence shows that the Veteran's death was proximately caused by VA treatment.  As noted above, in order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  If the Veteran's death was not proximately caused by VA treatment, the appellant's § 1151 claim for DIC benefits must fail.

As noted in the factual background above, the Veteran sought treatment from VA in late November 1997 for chest pain and decreased heart rate. An electrocardiogram showed acute inferior wall myocardial infarction.  The Renal Service and Coronary Care Unit Service discussed the importance of the Veteran receiving coronary catheterization in light of his symptoms.  Hospital notes show that the Veteran was hesitant regarding the cardiac catheterization because of having gone blind after a prior angiogram.  Hospital notes and the hospital summary indicate that the Veteran and his wife eventually agreed with the plan for catheterization, and the Veteran's wife signed a consent form for the cardiac catheterization.  Approximately an hour after the catheterization and angioplasty, the Veteran went into ventricular fibrillation arrest, which was witnessed by a dialysis nurse who was in the process of setting up dialysis for the Veteran.  Aggressive advanced cardiac life support measures were unsuccessful, and the Veteran died.  The medical certificate of death lists ventricular fibrillation due to acute myocardial infarction as the cause of the Veteran's death. 

Although the Veteran clearly died while receiving treatment from the VA for his heart condition, the medical evidence of record is against a finding that this VA treatment actually caused or contributed to the Veteran's death.  Indeed, a July 2009 VA cardiologist, Dr. C., reviewed the Veteran's medical records in great detail, noting the following:

The patient obviously was having an acute myocardial infarction when he presented to the emergency room.  In an effort to save some of the heart muscle, it was decided to attempt to open his obstructing coronary artery to prevent inevitable heart damage.  It is well-known that a complete myocardial infarction is a potential complication of coronary angiography, as well as interventional percutaneous coronary angioplasty.  In this instance, the [V]eteran obviously had an evolving myocardial infarction when he first presented to the hospital and, in spite of efforts to abort it with angioplasty, the procedure was not successful.  Angioplasty in the face of an evolving myocardial infarction is not always successful.  [Emphasis added by the Board.]

Based on his observation that the Veteran was having a heart attack prior to coming to VA for treatment, which VA physicians were trying to abort, and based on his own expertise as a cardiologist, Dr. C opined that "the VA hospital care, medical treatment or surgical treatment, including cardiac catheterization and angioplasty furnished to the Veteran at the Hines VAMC on the date of his death in November 1997 did not cause the [V]eteran's death. Without hospital care and angioplasty, the outcome would likely have been the same."  [Emphasis added by the Board.]  See the July 2009 VA examiner's report. 

Dr. C.'s opinion has support in the medical record. VA solicited a VA medical opinion in January 2004 as to the role, if any, VA treatment played in causing the Veteran's death, that was provided by a nurse practitioner, V.R., and approved by the chief of surgery, Dr. D.J.D.  In this opinion, V.R. restated the sequence of events leading up to the Veteran's death, and similarly concluded that "there is no reason to say that the care given at the VA hospital caused the death of the [Veteran] on November [], 1997."  

The Board recognizes that V.R. is in fact a nurse practitioner and not a cardiologist.  Significantly however, in Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.

Because the focus of this case is on VA's treatment for the Veteran's fatal heart condition at the time of his death, the Board would naturally find medical opinions provided by an expert in the field of cardiology to be more probative than those provided by general practitioners or nurses.  Crucially however, in this case, both the VA cardiologist and the VA nurse practitioner agree that VA's November 1997 treatment of the Veteran's heart condition did not cause his death.  As such, in the absence of any medical opinions to the contrary, both Dr. C's and V.R.'s opinion support a finding that VA treatment did not proximately cause the Veteran's death. 

No treatment records dated during the time of the Veteran's death suggest that VA treatment caused the death of the Veteran.  Rather, as Dr. C. points out, the Veteran presented to VA while having a myocardial infarction, and the emergency treatment administered simply could not stop the fatal damage caused to the Veteran's heart. 

As noted above, for the award of DIC under § 1151, death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Additionally, hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2013).  There is no indication that such was the case with this Veteran.  In fact, Dr. C. pertinently noted that the Veteran would have likely died even without hospital care and angioplasty.  See the July 2009 VA examiner's report. 

The appellant has been accorded ample opportunity [over a decade] to furnish medical opinions in support of her § 1151 claim, and against the above-described conclusions of VA medical professionals; she has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits]. 

The appellant has recently submitted Internet printouts from the National Heart and Blood Institute and the St. Jude Medical Center noting that cardiac catheterization doesn't come without risks, which include potential heart attack and damage to the blood vessels.  Indeed, Dr. C. acknowledged as much in his July 2009 analysis, and the Board in no way doubts that such is true. In this case however, the Veteran's November 1997 hospital reports demonstrate that the Veteran presented to VA with an evolving myocardial infarction prior to treatment.  It is Dr. C.'s opinion that this infarction could not be treated, and that the Veteran would have likely died with or without cardiac catheterization.  See Wallin v. West, 11 Vet. App. 509, 513 (1998) [treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))].  The Internet printouts supplied by the appellant simply provide generic statements relating to cardiac catheterizations, and do not address the unique circumstances of the Veteran in this case.  As such, the printouts lack probative value in the consideration of the appellant's claim. 

The Board is aware that VA treatment for the Veteran's cardiovascular-renal disease in 1994 did in fact render the Veteran blind.  VA duly awarded the Veteran a 100 percent disability rating based on the provisions of 38 C.F.R. § 1151 for his resulting blindness.  The circumstances of the Veteran's death three years later in November 1997 are wholly separate from the circumstances of his loss of sight in 1994.  It does not follow that the Veteran's death must have been caused by catheterization and angioplasty in November 1997, as the appellant so suggests, simply because the Veteran endured adverse effects from a similar procedure years before at the same VA medical center.  In addition, the Board also acknowledges the appellant's fleeting references to incorrect prescriptions issued by VA for the Veteran at times during the appeal period, but notes that she has not asserted that the Veteran actually took the wrong medication at the wrong dosage at any time, or that such had anything to do with the development of the Veteran's fatal heart condition. 

As discussed above, the appellant is certainly competent to describe observable symptomatology and the sequences of certain events, but she is not competent to medically associate the Veteran's death with his VA hospital treatment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Such medical associations must be made by persons with medical expertise, and as such, cannot be ascertained through lay observation alone.  The appellant has not been shown to possess the requisite medical training or credentials needed to link the Veteran's cause of death with VA treatment for his fatal heart condition. 

Thus, in the absence of death resulting from VA medical care, no VA compensation may be paid.  See 38 U.S.C.A. § 1151.  For reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care.  The Board bases its conclusion on a review of the Veteran's entire medical record, to include the January 2004 and July 2009 VA examiners' opinions.

In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence is moot.  That is, in the absence of current disabilities or death which are demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  Similarly, in the absence of death due to VA medical treatment, the matters of (un)foreseeability, or whether the appellant provided informed consent for this treatment also need not be discussed.  See 38 U.S.C.A. § 1151.

In short, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151.  Her claim is accordingly denied.



ORDER

DIC benefits under the provisions of 38 C.F.R. § 3.312 are denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1151 are denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


